Citation Nr: 0104854	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  97-02 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for 
a chronic vascular syndrome with headaches.  

2.  Entitlement to an evaluation greater than 10 percent for 
lupus.

3.  Entitlement to an evaluation greater than 10 percent for 
post-traumatic stress disorder (PTSD).

4.  Entitlement to a compensable evaluation for peptic ulcer 
disease.

5.  Entitlement to an evaluation greater than 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to September 
1976; January to May 1989; and from October 1989 to August 
1993.   

This appeal arises before the Board of Veteran's Appeals 
(Board) from an April 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO), of the Department of Veterans 
Affairs, which denied the benefits sought on appeal.


REMAND

Initially, we note that the veteran testified at her personal 
hearing before the undersigned Member of the Board that she 
was receiving current treatment for her service-connected 
disabilities at a variety of VA and non-VA facilities, and 
that her representative noted that the most recent evidence 
on file was from 1997.  

Specifically, the veteran testified that she was receiving 
treatment for her conditions at the Birmingham VAMC, 
Huntsville Hospital, Madison Urgent Care, Redstone Arsenal 
Fox Hospital, and from a private physician.  

In addition, we note that her VA Form 9, received in December 
1996, shows that she requested a local hearing at the RO by 
regional office personnel.  It is not clear that this hearing 
request was fulfilled or withdrawn.  Further clarification on 
this matter is needed.  Also, in her VA Form 9, she lists 
PTSD as an issue, but states that she 'does not wish to 
address this issue at this time'.  Thus, the RO should 
adjudicate whether a timely and adequate substantive appeal 
has been received with respect to this issue.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 

proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should clarify the veteran's 
hearing election on her VA Form 9.  
First, if a local hearing was held, the 
RO should place the transcript in the 
claims folder.  If a local hearing was 
not held, the RO should next send the 
veteran a letter asking if she still 
desires this type of a hearing, or if she 
waives her right to a local hearing.  
This correspondence should be associated 
with the claims folder.  If she still 
desires a local hearing, the RO should 
schedule one.  

2.  The RO should obtain the names and 
addresses of all VA and private medical 
care providers who treated the veteran 
for her claimed disorders since January 
1997.  After securing the necessary 
releases, the RO should make attempts to 
obtain these records, and associate them 
with the claims folder.

3.  The veteran should then be afforded 
current VA specialty examinations to 
ascertain the current severity of her 
service-connected disabilities.  The 
claims folder and a copy of this remand 
should be made available to each examiner 
for review before the examination.  The 
RO should request that a neurological 
examination, a gastrological examination, 
a cardiac examination, and a PTSD 
examination be scheduled.  

4.  Each VA examiner should review the 
veteran's claims file and note this 
review on the examination report, 
obtaining the c-file, when necessary.  
The examiner(s) should then ascertain the 
severity of the veteran's service-
connected (1) lupus, (2) "vascular 
syndrome with headaches", (3) PTSD, (4) 
PUD, and 
(4) HTN, and related manifestations.  All 
necessary studies and testing should be 
conducted at this time.  In particular, 
the LUPUS examiner should list the 
severity of any and all manifestations, 
to include whether the veteran currently 
manifests kidney disease due to her 
service-connected disorder.  

5.  Next, the RO should then adjudicate 
the issue of whether a timely and 
adequate substantive appeal with respect 
to the PTSD issue has been received.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby informed that failure to cooperative 
with requested development might adversely affect the case.  
See 38 C.F.R. § 3.655 (2000) (failure to report for 
Department of Veterans Affairs examination).


	(CONTINUED ON NEXT PAGE)


The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




